Citation Nr: 1316318	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.  

The Board of Veterans' Appeals (Board) by its decision of June 28, 2012, denied entitlement of the Veteran to service connection for a low back disorder.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate and remand the Board's decision.  The Court by its January 2013 order granted the parties' motion and the case has since been returned to the Board for further review.  

Additional documentary evidence was received by the Board in April 2013, consisting of written statements, all dated in April 2013, from the Veteran, his spouse, and his daughter.  This was accompanied by the Veteran's written statement requesting that his case be remanded to the agency of original jurisdiction for its initial consideration of that evidence.  


REMAND

The parties to the appeal before the Court determined through their joint motion that the Board's decision of June 2012 decision was deficient in three respects.  The parties concluded that the Board failed to ensure compliance with previous joint motions, that the Board failed to provide an adequate statement of the reasons and bases for its denial of the Veteran's claim for service connection for a low back disorder, and that the Board failed to ensure that VA had satisfied its duty to assist when it relied on an inadequate medical examination.  

Further development of the evidence is required for compliance with the parties' joint motion and resulting Court order as to existence of an inadequate medical examination on which the Board relied.  The basis of that finding was that the VA examiner in March 2010 diagnosed a single low back disability, that of lumbar strain, whereas private medical records reflected diagnoses of other entities, including a degenerative disc bulge at L3-L4 and degenerative joint disease of the lumbar spine.  The parties were unable to ascertain whether the VA examiner in March 2010 was fully cognizant of the Veteran's relevant history, to include all of the previously diagnosed low back disorders.  Error was assigned on the basis that there was an inadequate factual premise for the nexus opinion offered by that VA examiner in failing to acknowledge the potential existence of low back disorders other than lumbar strain.  Remand is required to obtain an additional medical examination and an opinion as to the nexus, if any, to service of any diagnosed low back disorder.  

The record also reflects that the Veteran during 2007 sought benefits from the Office of Workers' Compensation Programs of the U.S. Department of Labor (DOL) as a result of claimed injuries, to include the low back, he suffered while working for at the U.S. Postal Service (USPS).  Complete records relating to such claims, and the records relating to thereto which were compiled in the course of the Veteran's employment at the USPS, are not now on file.  These records would be of assistance in determining the Veteran's entitlement to the benefit claimed and efforts are needed on remand to obtain complete records from the Workers' Compensation office and USPS.  

It, too, is noted that the Veteran submitted additional documentary evidence directly to the Board in April 2013, which has not to date been reviewed by the AOJ.  Given that the Veteran specifically requested that his appeal be referred to the AOJ for initial consideration of that evidence, remand is required to effectuate the Veteran's request.  

Accordingly, this appeal is REMANDED for the following actions:

1.  Obtain authorization from the Veteran for the release of all medical and administrative records pertaining to his on-the-job injuries while working for the USPS and his claims for Workers' Compensation benefits which followed, and upon receipt of such information, obtain through direct contact with the USPS and the DOL's Office of Workers' Compensation Programs a complete set of medical and administrative records relating to any and all claimed on-the-job injuries to his low back, including all medical examination and consultative reports and adjudicatory actions, for inclusion in his VA claims folder.  

2.  Thereafter, afford the Veteran a VA medical examination by an orthopedist who has not previously examined or treated him in order to ascertain more fully the nature and etiology of any and all current low back disorders.  The claims folder must be made available to the VA examiner for use in the study of this case and the prepared report of such evaluation must indicate whether the claims folder was made available and reviewed.  That evaluation should entail the taking of a complete medical history, a clinical examination, and any and all testing deemed necessary by the examiner.  All pertinent diagnoses involving the low back should then be fully outlined and the presence or absence of a degenerative disc bulge at L3-L4, degenerative joint disease of the lumbar spine, lumbar strain, and lumbar spondylosis must be specifically noted.  

The VA examiner is asked to offer a professional opinion as to each of the foregoing, providing a complete rationale for each response provided:  

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any low back disorder of the Veteran that is now present began during his military service or is otherwise related to any incident of that service?  In reaching this opinion, the VA examiner should consider and evaluate the Veteran's low back complaints beginning in service and continuing thereafter, along with all of the other evidence of record.  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that arthritis of the Veteran's low back was present during the one-year period immediately following his discharge from service, and, if so, how and to what degree was any indicated arthritis manifested?

c)  Is it at least as likely as not (50 percent or greater degree of probability) that service-connected disablement of the right knee directly caused or aggravated any existing disorder of the Veteran's low back?  In reaching this opinion, the VA examiner should consider and evaluate the Veteran's low back complaints beginning in service and continuing thereafter, along with all of the other evidence of record.  If any service-connected right knee disability aggravated rather than caused any low back disorder of the Veteran, the VA examiner should indicate, to the extent that is possible, the approximate level of low back impairment before the onset of the aggravation (e.g., mild, moderate, severe).

Use by the VA examiner of the at least as likely as not language in responding is required.  The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as to find against it.  More likely and as likely support the 


claim; less likely weighs against the claim. 

The VA examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

3.  Lastly, readjudicate the issue on appeal on the basis of all of the evidence of record, including that added to the file since entry of the most recent supplemental statement of the case in January 2011 and, specifically, the April 2013 statements from the Veteran, his spouse, and his daughter.  If the benefit sought on appeal remains denied, the veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The veteran need take no action until otherwise notified.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


                                                                      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


